Case 1:21-cv-00006-JPJ-PMS Document 25 Filed 05/10/21 Page 1 of 12 Pageid#: 163




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

  JOHN T. BUCHANAN,                               )
                                                  )
                 Plaintiff,                       )    Case No. 1:21CV00006
                                                  )
  v.                                              )    OPINION AND ORDER
                                                  )
  SANTEK ENVIRONMENTAL OF                         )    By: James P. Jones
  VIRGINIA, LLC,                                  )    United States District Judge
                                                  )
                   Defendant.                     )

       Bradley C. Ratliff, THE RATLIFF LAW FIRM, Cedar Bluff, Virginia, for Plaintiff;
 Alex J. Zurbuch, FROST BROWN TODD LLC, Charleston, West Virginia, and Danielle
 Stone, PENN STUART & ESKRIDGE, Abingdon, Virginia, for Defendant.

       The plaintiff, performing community service at the defendant’s landfill, has

 brought this negligence claim alleging that the defendant’s failure to provide

 sufficient warnings, training, supervision, or signage at the landfill, caused a non-

 party’s vehicle to injure him while he was working there. The defendant has moved

 to dismiss the Complaint under Federal Rule of Civil Procedure 12(b)(6). For the

 reasons that follow, the motion will be substantially denied.

                                          I.

       The Complaint alleges the following facts, which I must accept as true for the

 purpose of deciding the Motion to Dismiss.

       Plaintiff John T. Buchanan was “working as a volunteer performing

 community service . . . placed by the Tazewell County Probation and Parole office,”
Case 1:21-cv-00006-JPJ-PMS Document 25 Filed 05/10/21 Page 2 of 12 Pageid#: 164




 at the Cedar Bluff Solid Waste Transfer Station, a landfill operated by the defendant,

 Santek Environmental of Virginia, LLC (“Santek”). Compl. ¶¶ 4, 5, ECF 1-7.

 Buchanan was expected to assist customers with loading, unloading, and removing

 garbage from their vehicles and as part of that process, to direct customers to the

 dumping area.

       According to Buchanan, Santek had provided him with no training for this

 position, nor did it adequately supervise him and other staff or volunteers working

 there. Id. ¶ 12. Furthermore, Santek had not installed signs or controls for vehicular

 or pedestrian traffic, “leaving traffic to move about freely, forward and in reverse,

 with no rules, no direction, and no limitations . . . despite a confluence of traffic on

 foot and[] automobiles commingling constantly on the site.” Id. ¶¶ 15, 16.

       On July 19, 2019, while directing a customer’s pickup truck moving in reverse

 to the dumping area, the truck struck Buchanan, causing him to incur severe injuries.

       Buchanan filed suit against Santek in the Circuit Court of Tazewell County,

 Virginia. He alleges that Santek’s negligent failure to provide adequate training,

 warnings, supervision, and signage proximately caused his injuries. He seeks

 compensatory and punitive damages, as well as attorney’s fees. Santek timely

 removed the lawsuit and invoked this court’s diversity jurisdiction under 28 U.S.C.




                                           -2-
Case 1:21-cv-00006-JPJ-PMS Document 25 Filed 05/10/21 Page 3 of 12 Pageid#: 165




 § 1332 on account of the parties’ diverse citizenship and the plaintiff’s demand for

 money damages exceeding $75,000.1

        Santek has filed a Motion to Dismiss under Rule 12(b)(6) which raises three

 principal arguments for dismissal under Virginia law. First, Santek argues that the

 Complaint does not contain factual allegations to support necessary elements of a

 negligence claim, namely duty, breach, and proximate cause. Second, Santek argues

 that the Complaint admits Buchanan’s contributory negligence and assumption of

 the risk which completely bar his recovery. Third, Santek asserts that the Complaint

 lacks allegations to support a demand for punitive damages or attorneys’ fees. The

 Motion to Dismiss is ripe for decision.2

        1
          The parties are diverse. Buchanan alleges that he is a citizen of Virginia. Santek
 Environmental of Virginia, LLC, is a limited liability company and its citizenship is
 determined by the citizenship of its member. Carden v. Arkoma Assocs., 494 U.S. 185,
 194 (1990). Its sole member is another LLC, a Tennessee LLC. That LLC has a sole
 member which is also a Tennessee LLC. The sole member of that LLC is a Tennessee
 corporation, Santek Holdings Inc., with a principal place of business in Tennessee. See
 Meyerson v. Showboat Marina Casino P’ship, 312 F.3d 318, 320 (7th Cir. 2002) (stating
 that “the citizenship of unincorporated associations must be traced through however many
 layers of partners or members there may be.”)
        2
           Santek filed and served electronically its Motion to Dismiss on February 8, 2021.
 Buchanan did not file a response, and the time to file a response in this court has elapsed.
 W.D. Va. Civ. R. 11(c)(1) (providing that responses to motions be filed within fourteen
 days after service). Although the motion is unopposed, I am still obligated to consider it on
 its merits. Altizer v. Town of Cedar Bluff, No. 1:14CV00007, 2014 WL 2535057, at *2
 (W.D. Va. June 5, 2014); cf. Custer v. Pan Am. Life Ins. Co., 12 F.3d 410, 416 (4th Cir.
 1993) (holding that when considering a motion for summary judgment, the court “must
 review the motion, even if unopposed, and determine from what it has before it whether
 the moving party is entitled to summary judgment as a matter of law”).


                                              -3-
Case 1:21-cv-00006-JPJ-PMS Document 25 Filed 05/10/21 Page 4 of 12 Pageid#: 166




                                             II.

        When deciding a motion to dismiss under Federal Rule of Civil Procedure

 12(b)(6), the court’s “inquiry is to determine whether the facts alleged in the

 plaintiff’s complaint are legally sufficient to state a claim upon which relief can be

 granted.” Fessler v. IBM Corp., 959 F.3d 146, 151–52 (4th Cir. 2020).3 “Because

 only the legal sufficiency of the complaint, and not the facts in support of it, are

 tested under a Rule 12(b)(6) motion, [the court] assume[s] the truth of all facts

 alleged in the complaint and the existence of any fact that can be proved, consistent

 with the complaint’s allegations.” Id. (citation omitted). “To survive a motion to

 dismiss, [the court] require[s] ‘only enough facts to state a claim to relief that is

 plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)).

                                             III.

                                             A.

        To succeed on a negligence claim, a plaintiff must demonstrate “the existence

 of a legal duty, a breach of the duty, and proximate causation resulting in

 damage.” Atrium Unit Owners Ass’n v. King, 585 S.E.2d 545, 548 (Va. 2003).




        3
         Internal quotations, marks, citations, and alterations are omitted throughout this
 Opinion unless otherwise specified.
                                             -4-
Case 1:21-cv-00006-JPJ-PMS Document 25 Filed 05/10/21 Page 5 of 12 Pageid#: 167




 Santek urges dismissal by disputing the duty owed, and contending that the

 Complaint fails to allege that its conduct proximately caused the plaintiff’s injuries.

                                           1.

       Generally, a defendant owes a duty to exercise “that degree of care which an

 ordinarily prudent person would exercise under the same or similar circumstances

 to avoid injury to another.” Evans v. Nacco Materials Handling Grp., Inc., 810

 S.E.2d 462, 469 (Va. 2018). Santek concedes that it owed Buchanan “the general

 duty to exercise ordinary care,” although it disputes whether its duty required a

 higher standard of care owing to an alleged special relationship between the parties.

 Mem. Supp. Mot. Dismiss 6, ECF No. 12. It is not necessary to determine whether

 any higher standard of care flowed from a special relationship at the motion to

 dismiss stage where the court merely “test[s] the legal sufficiency of the complaint.”

 Schatz v. Rosenberg, 943 F.2d 485, 489 (4th Cir. 1991). Because even a threshold

 duty of ordinary care for a landfill operator in these circumstances could plausibly

 encompass providing trainings, warnings, supervision, or signage, such a duty is

 sufficient to support Buchanan’s negligence claim.

                                           2.

       The defendant next argues that the Complaint does not allege that Santek’s

 conduct proximately caused Buchanan’s injuries because a third party’s impact with

 the plaintiff intervened between its alleged negligence and the plaintiff’s injuries.


                                           -5-
Case 1:21-cv-00006-JPJ-PMS Document 25 Filed 05/10/21 Page 6 of 12 Pageid#: 168




       Proximate cause is “an act or omission that, in natural and continuous

 sequence unbroken by a superseding cause, produces a particular event and without

 which that event would not have occurred.” Williams v. Joynes, 677 S.E.2d 261,

 264 (Va. 2009). That formulaic legal standard often turns on two more easily related

 concepts. First, proximate cause denotes “reasonable foreseeability.” Va. Elec. &

 Power Co. v. Winesett, 303 S.E.2d 868, 874 (Va. 1983). This means that the

 plaintiff’s injury must be a “natural and probable” result of the defendant’s breach.

 AES Corp. v. Steadfast Ins. Co., 725 S.E.2d 532, 538 (Va. 2012). Second, a

 proximate cause must bear such a close “causal relation” to the plaintiff’s injury that

 the injury would not have occurred “but for” that cause. Appalachian Power Co. v.

 Wilson, 129 S.E. 277, 280 (Va. 1925). Of course, there may be “more than one

 proximate cause” for an injury. Williams, 677 S.E.2d at 264.

       An intervening, “superseding cause” may “sever[] the link of proximate

 causation between the initial negligent act and the resulting harm, thereby relieving

 the initial tortfeasor of liability.” Id. “[N]ot every intervening cause is a superseding

 cause.” Coleman v. Blankenship Oil Corp., 267 S.E.2d 143, 147 (Va. 1980). A

 “sufficient intervening act” must be “so highly extraordinary as to be unforeseeable.”

 Dorman v. State Indus., Inc., 787 S.E.2d 132, 139 (Va. 2016). But an intervening

 cause which is “reasonably foreseeable” from the defendant’s negligence, or one that

 was “put into operation” by the defendant’s initial negligent act, does not sunder the


                                            -6-
Case 1:21-cv-00006-JPJ-PMS Document 25 Filed 05/10/21 Page 7 of 12 Pageid#: 169




 defendant’s liability. Hawkins v. Commonwealth, 770 S.E.2d 787, 789 (Va. Ct. App.

 2015).     Proximate cause is “ordinarily [a] question[] of fact for the jury’s

 determination.” Dorman, 787 S.E.2d at 138.

          The Complaint plausibly alleges causation here, because it allows for the

 inference that the truck striking Buchanan was the foreseeable result of Santek’s

 negligence and would not have occurred but for Santek’s inaction.             Santek’s

 misplaced argument that it cannot be held “vicariously liable” for the actions of the

 truck driver, Mem. Supp. Mot. Dismiss 6, ECF No. 12, is of no import because

 Virginia law on proximate cause permits imposing liability on the original tortfeasor

 where a third-party committed an intervening negligent act that was reasonably

 foreseeable or “put into operation by the defendant’s negligent acts.” Hawkins, 770

 S.E.2d at 789; Coleman, 267 S.E.2d at 147, 148 (holding the defendant’s oil spill on

 the highway was the “sole proximate cause” of the plaintiff’s vehicle crash despite

 an intervening third party clean-up vehicle that obscured plaintiff’s view of the road,

 reasoning the clean-up vehicle was “put into operation by the defendant’s wrongful

 act”).

          Here, the Complaint allows for the inference that an injury like this was

 reasonably foreseeable under the circumstances. One need not be clairvoyant to

 contemplate that at a landfill which is held open to the public, a truck with “heavy

 equipment” dumping waste in “dangerous locations” without proper signs or traffic


                                           -7-
Case 1:21-cv-00006-JPJ-PMS Document 25 Filed 05/10/21 Page 8 of 12 Pageid#: 170




 signals could negligently injure an untrained volunteer attempting to guide it.

 Compl. ¶ 12, ECF No. 1-7. It is equally plausible to infer that the impact was put

 into operation by Santek’s negligence in the first instance, because Santek allowed

 “traffic to move about freely, forward and in reverse, with no rules, no direction, and

 no limitations . . . despite a confluence of traffic on foot” with “no pedestrian

 controls.” Id. at ¶¶ 15–16. Thus, the Complaint has plausibly alleged that the truck

 striking Buchanan as he attempted to direct and unload it at Santek’s landfill was not

 so “highly extraordinary as to be unforeseeable” and sever liability flowing from

 Santek’s initial failures to provide reasonable warnings, training, supervision, or

 signage. Dorman, 787 S.E.2d at 139. There are indeed plausible allegations that

 Santek’s breach proximately caused Buchanan’s injuries notwithstanding the

 intervening actions of the truck driver.

                                            B.

       Santek next argues that Buchanan’s claim is barred by contributory

 negligence or assumption of the risk.           According to Santek, the Complaint’s

 allegation that Buchanan directed the truck which struck him despite his lack of

 training to do so admits that he assumed the risk of injury or that he was “guilty of

 contributory negligence as a matter of law.” Mem. Supp. Mot. Dismiss 4, ECF No.

 12.




                                            -8-
Case 1:21-cv-00006-JPJ-PMS Document 25 Filed 05/10/21 Page 9 of 12 Pageid#: 171




       It is true that “[c]ontributory negligence is an affirmative defense” under

 Virginia law. Fultz v. Delhaize Am., Inc., 677 S.E.2d 272, 275 (Va. 2009). The

 “[n]egligence of the parties may not be compared, and any negligence of a plaintiff

 which is a proximate cause of the accident will bar a recovery.” Litchford v.

 Hancock, 352 S.E.2d 335, 337 (Va. 1987). Similarly, a plaintiff’s assumption of the

 risk is a “complete bar” to recovery in negligence if the defendant can show that the

 plaintiff “fully understood the nature and extent of a known danger and voluntarily

 exposed herself to that danger.” Thurmond v. Prince William Pro. Baseball Club,

 Inc., 574 S.E.2d 246, 249 (Va. 2003). To grant an affirmative defense raised on a

 Rule 12(b)(6) motion, “all necessary facts for the defense to prevail” must appear on

 the “face of the complaint.” Leichling v. Honeywell Int’l, Inc., 842 F.3d 848, 850–

 51 (4th Cir. 2016). Moreover, since these affirmative defenses turn on factual issues

 of proximate cause, knowledge, and voluntariness, they ordinarily “present[] a jury

 question, unless reasonable minds could not differ on the issue.” Thurmond, 574

 S.E.2d at 249 (assumption of the risk); Litchford, 352 S.E.2d at 337 (contributory

 negligence).

       Ruling that Buchanan was contributorily negligent or assumed the risk at the

 motion to dismiss stage would be inappropriate, because reasonable minds could

 differ on the factual issues of proximate cause and Buchanan’s knowledge or

 voluntary exposure, particularly since the parties have not yet conducted discovery.


                                          -9-
Case 1:21-cv-00006-JPJ-PMS Document 25 Filed 05/10/21 Page 10 of 12 Pageid#: 172




  Id. Specifically, the fact-finder could reasonably conclude that Santek’s inadequate

  signage or lack of supervision proximately caused Buchanan’s injuries instead of

  Buchanan’s own conduct. The fact-finder could also reasonably find that Buchanan

  did not voluntarily expose himself to any danger because the probation office

  allegedly placed him at the landfill. Therefore, Santek’s affirmative defenses cannot

  bar Buchanan’s claim at this juncture.

                                            C.

        Finally, Santek argues that the Complaint fails to state a claim for punitive

  damages or attorney’s fees. Mem. Supp. Mot. Dismiss 6–7, ECF No. 12. But I have

  previously denied Rule 12(b)(6) motion to ‘dismiss’ punitive damages where the

  remedy is “theoretically recoverable under the applicable law.” Debord v. Grasham,

  No. 1:14CV00039, 2014 WL 3734320, at *1 (W.D. Va. July 28, 2014). Here,

  punitive damages are theoretically recoverable under Virginia law if there is a

  factual basis to indicate that Santek’s conduct was “malicious” or “so willful or

  wanton as to evince a conscious disregard of the rights of others.” Bowers v.

  Westvaco Corp., 419 S.E.2d 661, 668 (Va. 1992). Therefore, I will not dismiss the

  plaintiff’s claim insofar as it seeks punitive damages.

        Applying that reasoning to the requested remedy of attorney’s fees militates a

  different result, because such damages are not theoretically recoverable here under

  applicable law. Virginia ascribes to the so-called American rule which provides that


                                           -10-
Case 1:21-cv-00006-JPJ-PMS Document 25 Filed 05/10/21 Page 11 of 12 Pageid#: 173




  “ordinarily, attorney's fees are not recoverable by a prevailing litigant in the absence

  of a specific contractual or statutory provision to the contrary.” Ryder v. Petrea, 416

  S.E.2d 686, 688 (Va. 1992). The Complaint does not point to any statute or contract

  that would require Santek to pay Buchanan attorney’s fees. Since Buchanan has

  “cite[d] no case law, governing statutory provision, or relevant contractual

  agreement between the parties that might locate his request for relief within the ambit

  of any exception to Virginia's default rule,” his request for attorney’s fees will be

  denied. Hill v. Alstom Power, Inc., No. 3:13-CV-00496-JAG, 2013 WL 6408416,

  at *3 (E.D. Va. Dec. 6, 2013) (granting 12(b)(6) motion to dismiss plaintiff’s request

  for attorney’s fees); U.S. ex rel. Advance Concrete, LLC v. THR Enters., Inc., No.

  2:12CV198, 2012 WL 3686741, at *1 (E.D. Va. Aug. 24, 2012) (same).

        In conclusion, the Complaint contains factual allegations to plausibly support

  the elements of a negligence claim. Ruling on Santek’s affirmative defenses are

  premature at this juncture. Finally, Buchanan’s claim may proceed to the extent it

  seeks compensatory and punitive damages, but will be dismissed insofar as it seeks

  attorney’s fees.

                                            IV.

        For the foregoing reasons, it is ORDERED that the defendant’s Motion to

  Dismiss the Complaint, ECF No. 11, is DENIED IN PART AND GRANTED IN

  PART.


                                            -11-
Case 1:21-cv-00006-JPJ-PMS Document 25 Filed 05/10/21 Page 12 of 12 Pageid#: 174




                                             ENTER: May 10, 2021

                                             /s/ JAMES P. JONES
                                             United States District Judge




                                      -12-
